Citation Nr: 1447841	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  07-15 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for osteoarthritis of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Historically, the Board notes that service connection for gunshot wound fracture of the left thumb was granted in an April 1996 rating decision.  A noncompensable rating was assigned, effective from September 12, 1995.  The Veteran perfected an appeal with respect to the noncompensable rating assigned and in a March 1997 supplemental statement of the case the RO increased the rating to 10 percent.  As that is not the highest rating possible, the case then went up to the Board.  In March 2000 Board remanded the claim of entitlement to a rating in excess of 10 percent for residuals of a gunshot wound to the left thumb.  Then, in a December 2003 rating decision, the RO granted service connection for mild osteoarthritis of the left shoulder, left wrist, and left thumb.  A 10 percent evaluation was assigned, effective January 22, 2003.  In a December 2003 supplemental statement of the case, a rating in excess of 10 percent for residuals of a gunshot wound to the left thumb was denied.  

When the issue of entitlement to a rating in excess of 10 percent for gunshot wound of the left thumb was again before the Board in February 2005, that issue was remanded for additional development.  Thereafter, in a November 2005 rating decision (one of the decisions on appeal), the RO granted a separate rating for osteoarthritis of the left thumb and wrist.  A 10 percent evaluation was assigned, effective February 22, 2005.  Then, in February 2006, the Board again denied entitlement to a rating in excess of 10 percent for the left thumb gunshot wound.  
The Veteran did not appeal the Board decision; however, the Veteran did file a timely appeal with respect to the 10 percent rating assigned for osteoarthritis of the left thumb and wrist.  Since that time, the RO has characterized the issue solely as osteoarthritis of the left wrist.  In a February 2006 decision, the Board denied a rating in excess of 10 percent for gunshot wound of the left thumb.  As that decision covers the range of motion of the thumb, as well as limitation of motion of the thumb due to pain, fatigue, weakness, and lack of endurance, such thumb symptoms will not be considered with respect to the current claim, which is limited to entitlement to an increased rating for osteoarthritis of the left wrist.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a disability evaluation in excess of 10 percent for osteoarthritis of the left wrist.  However, the Board must remand the claim in order to obtain a new VA medical examination prior to adjudication of the claim.

In September 2014, the Veteran's representative submitted a statement asserting that the most recent examination, conducted in December 2009, was too remote to properly evaluate the current severtiy of the Veteran's left wrist condition.

While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board agrees that with the passage of nearly five years, the December 2009 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability in light of additional evidence added to the record.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Records of any treatment for the wrist the Veteran received from the New York, New York VA Medical Center (VAMC) dating since August 25, 2010 should be obtained.  All attempts to procure these records should be documented in the claims file.  

2.  After any newly obtained records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his osteoarthritis of the left wrist.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

3.  Then, the AMC/RO should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



